DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9, 10  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steenson (US 2013/0185847).
Claim 1: Steenson discloses A resin sheet comprising a resin composition for millimeter wave reflection, the resin composition including a dielectric filler and a resin (para 0016, 0018, 0022, 0023), wherein:
the resin sheet is a planar molded object of the resin composition, the resin sheet having a first main surface and a second main surface that is opposite to the first main surface (fig 1, para 0016, 0018, 0022, 0023), and
at least one of the first main surface and the second main surface has an uneven structure configured to retro-reflect a millimeter wave (fig 1, 6-9, para 0022, 0023)

Claim 2: Steenson discloses the uneven structure is a structure that a plurality of corner cube elements are disposed on the at least one of the first main surface and the second main surface (fig 1, 6-9)

Claim 3: Steenson discloses the plurality of corner cube elements are formed in a close-packed arrangement (fig 1, 6-9)

Claim 4: Steenson discloses the uneven structure is a structure that a plurality of hemispherical elements are disposed on the at least one of the first main surface and the second main surface (fig 1, 6-9)

Claim 5: Steenson discloses the plurality of hemispherical elements are formed in a square lattice arrangement (fig 1, 6-9)

Claim 6: Steenson discloses a cross-section of each of the plurality of hemispherical elements has at least one shape selected from the group consisting of a semicircle shape, a semi-ellipse shape, a triangle shape, a rectangle shape, a rhombus shape, and a hexagon shape (fig 1, 6-9)

Claim 7: Steenson discloses a content proportion of the dielectric filler in a total of solid component of the resin composition is 40 mass % or more (para 0022, 0023)

Claim 9: Steenson discloses the dielectric filler includes at least one selected from the group consisting of a titanium oxide powder, a barium titanate powder, and an iron oxide powder (para 0022, 0023)

Claim 10: Steenson discloses the dielectric filler includes at least a titanium oxide powder, and the titanium oxide powder has a white color (para 0022, 0023)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steenson as applied to claim 1 above, and further in view of Itakura (US 2006/0211800)
Claim 8: Steenson does not specifically disclose a sphericity of the dielectric filer is 2.0 or less.
Itakura discloses a composite material of dielectric wherein a sphericity of the dielectric filer is 2.0 or less (para 0070).  It would have been obvious to modify the invention such that it comprised the above limitations, as taught by Itakura, in order to attain a desired resistivity of the material for electromagnetic applications (Itakura para 0014)
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M BYTHROW whose telephone number is (571)270-1468.  The examiner can normally be reached on Monday-Friday 830am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER M BYTHROW/Primary Examiner, Art Unit 3648